Exhibit 10.6
 
SUBSIDIARY AND AFFILIATE GUARANTEE


SUBSIDIARY AND AFFILIATE GUARANTEE, dated as of April 25, 2008, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, (the “Guarantors”), in favor of the Purchaser
signatory (the “Purchaser”) to that certain Purchase Agreement, dated as of the
date hereof, between Inform Worldwide Holdings, Inc. a Florida corporation with
its principal business address at 2501 North Green Valley Parkway, Suite 111,
Henderson, Nevada 89014 (the “Company”) and the Purchaser.


W I T N E S S E T H:


Whereas, pursuant to that certain Purchase Agreement, dated as of the date
hereof, by and between the Company and the Purchaser (the “Purchase Agreement”),
the Company has agreed to sell and issue to the Purchaser, and the Purchaser has
agreed to purchase from the Company the Company’s 12% Secured Promissory Note,
due October __, 2008 (the “Note”), subject to the terms and conditions set forth
therein; and


Whereas, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note; and


NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchaser as follows:


1. Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.  The following terms shall have the
following meanings:


“Guarantee” means this Subsidiary and Affiliate Guarantee, as the same may be
amended, supplemented or otherwise modified from time to time.


“Obligations” means the collective reference to all obligations and undertakings
of the Company of whatever nature, monetary or otherwise, under the Note, the
Purchase Agreement, the Security Agreement, the Warrant, or any other future
agreement or obligations undertaken by the Company to the Purchaser, together
with all reasonable attorneys’ fees, disbursements and all other costs and
expenses of collection incurred by Purchaser in enforcing any of such
Obligations and/or this Guarantee.


2. Guarantee.


(a) Guarantee.


(i)  
The Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantee to the Purchaser and its respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 
1

--------------------------------------------------------------------------------


 
(ii)  
Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).



(iii)  
Each Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Purchaser hereunder.



(iv)  
The guarantee contained in this Section 2 shall remain in full force and effect
until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.



(v)  
No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Purchaser from the Company, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full.



(vi)  
Notwithstanding anything to the contrary in this Agreement, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantors shall only be liable for making the Purchaser whole on a
monetary basis for the Company's failure to perform such Obligations in
accordance with the Transaction Documents.

 
2

--------------------------------------------------------------------------------


 
(b) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Purchaser, and each Guarantor shall remain liable to the
Purchaser for the full amount guaranteed by such Guarantor hereunder.


(c) No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchaser, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchaser against the Company or any other Guarantor or any collateral security
or guarantee or right of offset held by the Purchaser for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchaser by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Purchaser, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Purchaser in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Purchaser, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Purchaser may determine.


(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Purchaser for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
 
3

--------------------------------------------------------------------------------


 
(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Purchaser upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Company and any of the Guarantors, on the one hand, and the
Purchaser, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. Each Guarantor waives to the extent permitted by law diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Purchase Agreement
or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Purchaser, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance or fraud
or misconduct by Purchaser) which may at any time be available to or be asserted
by the Company or any other Person against the Purchaser, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Company
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company for the Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Purchaser may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Company, any other Guarantor
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Purchaser to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Company, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Company, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Purchaser against any Guarantor. For the
purposes hereof, "demand" shall include the commencement and continuance of any
legal proceedings.


(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchaser upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchaser without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Purchase Agreement.


3. Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Purchaser as of the date hereof:
 
4

--------------------------------------------------------------------------------


 
(a) Organization and Qualification. The Guarantor is a corporation or limited
liability company, duly incorporated, validly existing and in good standing
under the laws of the applicable jurisdiction set forth on Schedule 1, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Guarantor has no
subsidiaries other than those identified as such on the Disclosure Annex to the
Purchase Agreement. The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guaranty in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor or (z)
adversely impair in any material respect the Guarantor's ability to perform
fully on a timely basis its obligations under this Guaranty (a "Material Adverse
Effect").


(b) Authorization; Enforcement.  The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guaranty, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guaranty by the Guarantor and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guaranty has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.


(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guaranty.


(e) Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and the Purchaser shall be entitled to rely on each of them as if they were
fully set forth herein, provided, that each reference in each such
representation and warranty to the Company's knowledge shall, for the purposes
of this Section 3, be deemed to be a reference to such Guarantor's knowledge.
 
5

--------------------------------------------------------------------------------


 
(f) Foreign Law.  Each Guarantor has consulted with appropriate foreign legal
counsel with respect to any of the above representations for which non-U.S. law
is applicable. Such foreign counsel have advised each applicable Guarantor that
such counsel knows of no reason why any of the above representations would not
be true and accurate. Such foreign counsel was provided with copies of this
Subsidiary and Affiliate Guarantee and the Transaction Documents prior to
rendering their advice.


4. Covenants.  Each Guarantor covenants and agrees with the Purchaser that, from
and after the date of this Guarantee until the Obligations shall have been paid
in full, such Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action that is necessary to be taken
or not taken, as the case may be, so that no Event of Default is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor.


5. Miscellaneous.


(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
majority in interest (based on the then-outstanding principal amount of the Note
at the time of such determination) of the Purchaser.


(b) Notices. All notices, requests and demands to or upon the Purchaser or any
Guarantor hereunder shall be affected in the manner provided for in the Purchase
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
herein.


(c) No Waiver By Course Of Conduct; Cumulative Remedies. The Purchaser shall not
by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Purchaser, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Purchaser of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Purchaser would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
 
6

--------------------------------------------------------------------------------


 
(d) Enforcement Expenses; Indemnification.


(i)  
Each Guarantor agrees to pay, or reimburse the Purchaser for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchaser.



(ii)  
Each Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.



(iii)  
Each Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Purchase Agreement.



(iv)  
The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Purchase Agreement and the other Transaction
Documents.



(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Purchaser
and their respective successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Purchaser.


(f) Set-Off. Each Guarantor hereby irrevocably authorizes the Purchaser at any
time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Purchaser to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Purchaser may elect, against and on
account of the obligations and liabilities of such Guarantor to the Purchaser
hereunder and claims of every nature and description of the Purchaser against
such Guarantor, in any currency, whether arising hereunder, under the Purchase
Agreement, any other Transaction Document or otherwise, as the Purchaser may
elect, whether or not the Purchaser have made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Purchaser shall notify such Guarantor promptly of any such
set-off and the application made by the Purchaser of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Purchaser under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Purchaser may have.
 
7

--------------------------------------------------------------------------------


 
(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(j) Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantors and the Purchaser with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchaser relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


(k) Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY PRINCIPLES OF CONFLICTS OF LAWS.


(l) Submission to Jurisdictional; Waiver. Each Guarantor hereby irrevocably and
unconditionally:


(i)  
submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York,
located in New York County, New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;



(ii)  
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



(iii)  
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor at its address
referred to in the Purchase Agreement or at such other address of which the
Purchaser shall have been notified pursuant thereto;

 
8

--------------------------------------------------------------------------------


 
(iv)  
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and



(v)  
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.



(m) Acknowledgements.  Each Guarantor hereby acknowledges that:


(i)  
it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;



(ii)  
the Purchaser have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchaser, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and



(iii)  
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchaser.



(n) Additional Guarantors.  The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.


(o) Release of Guarantors. Subject to Section 2(f), each Guarantor will be
released from all liability hereunder concurrently with the repayment in full of
all amounts owed under the Purchase Agreement, the Note and the other
Transaction Documents.


(p) Seniority. The Obligations of each of the Guarantors hereunder rank senior
in priority to any other debt of such Guarantor.


(q) Waiver of Jury Trial.  EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE PURCHASER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.




 
 
INFORM WORLDWIDE HOLDINGS, INC.
 
 
_________________________________________
Name:
Title:





 
PRIMACARE CORPORATION
 
__________________________________________
Name:
Title:
 



 
ONE WORLD ENERGY CORPORATION
 
__________________________________________
Name:
Title:
 



 
PRIMACARE HEALTH SERVICES, INC.
 
__________________________________________
Name:
Title:
 



 
ROUNDBOY OIL & GAS, INC.
 
__________________________________________
Name:
Title:
 



 
MEDICAL RESOURCES, LLC
 
__________________________________________
Name:
Title:
 



 
CLINICARE OF BROWARD, LLC
 
__________________________________________
Name:
Title:
 


 
10